Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/17/2021 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 06/17/2021.  In the Amendment, Applicant amended claims 1 and 9-12.  Claims 19-20 are newly added.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (EAST, NPL-ACM, Google, etc.);
Claims 1-10 and 12-17 (renumbered 1-16) are allowed.


Terminal Disclaimer
The Terminal Disclaimer filed on 06/17/2021 has been acknowledged and has been approved.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Ronald J. Schoenbaum (client’s representative, Reg. No. 38,297) at the telephone number (949) 721-2950 on 07/02/2021 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claim 20 into claim 1, and into the other independent claims 9 and 12 so that they were to be in the same scope with claim 1, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 11 and 18-20 are canceled.
Claims 1, 9 and 12 have been amended as follows:

Currently amended) A system for enriching image metadata, the system comprising:
at least one data repository storing property record information about a real estate property and an image file representing an image depicting the real estate property, the image file including image content data and metadata;
one or more processors configured with instructions to at least:
determine that a user has uploaded the image file of the real estate property and has specified a keyword or category descriptive of a subset of the real estate property shown in the image file;
retrieve the property record information;
identify a subset of the property record information that corresponds to the keyword or category, said subset excluding textual content of the property record information that does not correspond to the keyword or category;
identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata;
generate enriched image metadata, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field and adding at least a portion of the subset of the property record information to the existing technical metadata, said enriched image metadata not including said textual content that does not correspond to the keyword or category, wherein generating the enriched image metadata further comprises (1) determining whether the addition of the subset of , and (2) when the addition of the subset of property record information to the existing technical metadata will cause the character limit of the metadata field to be exceeded, generating a trimmed string by trimming the subset of the property record information and adding the trimmed string to the existing technical metadata to produce the enriched image metadata; and
save, in the at least one data repository, the image file with image content data and the enriched image metadata.
2.	(Previously presented) The system of claim 1, further comprising a real estate listing service hosted on one or more servers, the real estate listing service configured to use the enriched image metadata.
3.	(Original) The system of claim 2, wherein the real estate listing service comprises the at least one data repository and the one or more processors.
4.	(Original) The system of claim 2, wherein the real estate listing service comprises a property image search service.
5.	(Original) The system of claim 4, wherein the property image search service is accessible via a network to a user device.
6.	(Original) The system of claim 5, wherein the property image search service is configured to access the enriched image metadata in response to a search query received from the user device.

8.	(Original) The system of claim 1, wherein the technical metadata of the image file includes Exchangeable Image File Format (EXIF) data.
9.	(Currently amended) A non-transitory computer-readable medium storing instructions that, when executed, configure at least one processor to perform operations comprising:
accessing property record information about a real estate property;
identifying that a user has uploaded an image file representing an image depicting the real estate property, the image file including image content data and metadata; 
identifying that the user has designated a keyword or category descriptive of a subset of the real estate property shown in the image file; 
identify a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata;
identifying a subset of the property record information that corresponds to the keyword or category, said subset excluding textual content of the property record information that does not correspond to the keyword or category;
generating enriched image metadata, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field, and adding at least a portion of the subset of the property record information to the existing technical metadata, said enriched image metadata not (1) determining whether a string produced by adding the subset of the property record information to the existing technical metadata exceeds a length threshold, and (2) when the string exceeds the length threshold, generating the enriched image metadata using a trimmed string that omits a portion of the subset of property record information; and
saving the image file with image content data and the enriched image metadata.
10.	(Previously presented) The non-transitory computer-readable medium of claim 9, wherein the keyword or category is a room category selection.
11.	(Canceled) 
12.	(Currently amended) A system, comprising:
at least one data repository storing property record information about a real estate property and an image file representing an image depicting the real estate property, the image file including image content data and metadata, the image file uploaded by a user in association with a keyword or category descriptive of a portion of the real estate property shown in the image; and
a computer system comprising one or more processors, the computer system programmed to perform a process that comprises:
identifying a subset of the property record information that corresponds to the keyword or category, said subset excluding textual 
identifying a metadata field of the metadata, wherein the metadata field embeds technical metadata relating to image capture into the metadata;
enriching the image file, wherein enriching the image file comprises extracting existing technical metadata from the metadata field and adding at least a portion of the subset of the property record information to the existing technical metadata, said enriched image file not including said textual content that does not correspond to the keyword or category, wherein generating the enriched image file further comprises (1) determining whether the addition of the subset of property record information to the existing technical metadata causes a maximum string length of the metadata field to be exceeded, and (2) in response to determining that the maximum string length of the metadata field will be exceeded, enriching the image file using a trimmed string that omits a portion of the subset of the property record information; and
saving the enriched image file.
13.	(Original) The system of claim 12, wherein the computer system hosts a real estate listing service that comprises a property image search service.
14.	(Original) The system of claim 13, wherein the property image search service is configured to access the enriched image metadata in response to a search query received from a user device.

16.	(Currently amended) The system of claim 12, wherein the keyword or category specifies a room category.
17.	(Previously presented) The system of claim 16, wherein the subset of the property record information is property record information corresponding to said room category.
18.	(Canceled) 
19.	(Canceled) 
20.	(Canceled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the Examiner’s Final Action dated 02/17/2021, the rejection under 35 U.S.C. § 103 was made mainly based on the references over Munekuni et al. (US PGPUB 2009/0125560, hereinafter Munekuni) in view of Meadow et al. (US PGPUB 2013/0182108, hereinafter Meadow) and further in view of Shear et al. (US PGPUB 2014/0282586, hereinafter Shear).  
	The invention is directed: generate enriched image metadata of real estate property, the system including a data repository storing property record information about a real estate property and an image file representing an image depicting the real 
The closest prior arts are Munekuni et al. (US PGPUB 2009/0125560, hereinafter Munekuni) in view of Meadow et al. (US PGPUB 2013/0182108, hereinafter Meadow) and further in view of Shear et al. (US PGPUB 2014/0282586, hereinafter Shear) are generally directed to various aspect of system and non-transitory computer-readable medium for automatically associates the metadata with the image files and enriches the image metadata by taking a variety of structured and unstructured data associated with the image and integrating the structured and unstructured data into the metadata of the image.
 	However, none of Munekuni, Meadow, and Shear teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 1, 9, and 12. For examples, it failed to teach “identifying a subset of the property record information that corresponds to the keyword or category, said subset excluding textual content of the property record information that does not correspond to the keyword or category; generate enriched image metadata, wherein generating the enriched image metadata comprises extracting existing technical metadata from the metadata field and adding at least a portion of the subset of the property record information to the existing technical metadata, said enriched image metadata not including said textual content that does not correspond to the keyword or category, wherein generating the enriched image metadata further comprises determining whether the addition of the subset of property record information to the existing technical metadata will cause a character limit of the metadata field to be 
 	
This feature in light of other features, when considered as a whole, in the independent claims 1, 9 and 12 are allowable over the prior arts of record.

An updated search for prior art on EAST database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 1, 9 and 12. 
	The dependent claims depending upon claims 1, 9 and 12 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163